 1   XAVIER BECERRA
     Attorney General of California
 2   ELIZABETH S. ANGRES
     Supervising Deputy Attorney General
 3   GARY OSTRICK
     Deputy Attorney General
 4   State Bar No. 211031
      300 South Spring Street, Suite 1702
 5    Los Angeles, CA 90013
      Telephone: (213) 269-6523
 6    Fax: (916) 731-2120
      E-mail: Gary.Ostrick@doj.ca.gov
 7
     Attorneys for Defendants Medical Board of
 8   California, Kimberly Kirchmeyer, Dev GnanaDev.,
     M.D., Denise Pines, Michael Bishop, M.D., Randy
 9   W. Hawkins, M.D., Howard R. Krauss, M.D.,
     Sharon Levine, M.D., Ronald H. Lewis, M.D.,
10   Gerrie Schipske, R.N.P., J.D., Jamie Wright,
     Barbara Yaroslavsky, Felix C. Yip, M.D., Cathy
11   Lozano, Paulette Romero, Cyndie Kouza, Peter
     Tom, M.D., Khosrow Afsari, M.D., and Smita
12   Chandra, M.D.
13
                           IN THE UNITED STATES DISTRICT COURT
14
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
15

16
     ERNEST LINCOLN BONNER, JR., M.D.,             Case No. 2:17-CV-00445-KJM-DB
17
                                            Plaintiff, ORDER APPROVING SECOND
18                                                     STIPULATION FOR MODIFICATION
                   v.                                  OF SCHEDULING ORDER
19

20   MEDICAL BOARD OF CALIFORNIA, et al.,
                                                  Judge:     Kimberly J. Mueller
21                                    Defendants. Courtroom: 3
22

23                                                 Trial Date    Not set yet
                                                   Action Filed: February 27, 2017
24

25

26

27

28

     ORDER APPROVING SECOND STIPULATION FOR MODIFICATION OF SCHEDULING ORDER (Case No.
                                                                   2:17-CV-00445-KJM-DB)
 1          Upon review and consideration of the Second Stipulation for Modification of Scheduling
 2   Order submitted jointly by Plaintiff Ernest Lincoln Bonner, Jr., M.D. (Plaintiff) and Defendants
 3   Kimberly Kirchmeyer, Cathy Lozano, Paulette Romero, Cyndie Kouza, Peter Tom, M.D.,
 4   Khosrow Afsari, M.D., and Smita Chandra, M.D. (collectively, Defendants), and for good cause
 5   shown, the Court HEREBY ORDERS:
 6         The Status (Pretrial Scheduling) Order dated September 20, 2019, as modified by Order
 7   dated February 7, 2020, is hereby modified as follows:
 8          1.      The deadline for the completion of non-expect discovery shall be extended from
 9                  May 1, 2020, to September 4, 2020.
10          2.      The deadline for the exchange of expert disclosures shall be extended from May
11                  15, 2020, to September 15, 2020.
12          3.      The deadline for the exchange of rebuttal witness disclosures shall be extended
13                  from June 15, 2020, to October 15, 2020.
14          4.      The deadline for the completion of expert discovery shall be extended from July 1,
15                  2020, to October 30, 2020.
16          5.      The deadline for the hearing of dispositive motions shall be extended from August
17                  28, 2020, to December 11, 2020.
18          6.      The deadline for the completion of settlement efforts, including a settlement
19                  conference with the Magistrate Judge, shall be extended from September 4, 2020,
20                  to January 8, 2021.
21          IT IS SO ORDERED.
22   DATED: March 27, 2020.
23

24

25

26

27

28
                                                       1
      ORDER APPROVING SECOND STIPULATION FOR MODIFICATION OF SCHEDULING ORDER (Case No.
                                                                   2:17-CV-00445-KJM-DB)
